In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Roberto, J.), dated September 16, 1992, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contentions, we find that the affidavit submitted by the plaintiff’s treating physician, Dr. Ernest C. Chisena, is sufficient to create an issue of fact as to whether the plaintiff sustained a serious injury under Insurance Law § 5102 (d). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.